Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-32 are pending as of the reply and amendments filed on 12/22/21. Claims 1-20 have been canceled. 
The 103 rejection of claims 21-23 over Bansal as evidenced by Amanpour is withdrawn in view of the amendments.
The provisional nonstatutory double patenting rejection over the claims of copending appl. 17063019 is withdrawn in consideration of acceptance of the terminal disclaimer filed on 12/22/21. 
Claims 21-32 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner attempted to contact Applicants’ representative Michel Morency, via telephone, to obtain permission for the examiner’s amendment below. However, the examiner was unsuccessful in doing so; to provide compact prosecution, the below shown examiner’s 
Please amend the claims accordingly:
To claim 23, line 1, after “R3 = “, replace “C1” with “C2”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although some of the compounds having chemical formula of formula II are known in the art as intermediates for synthesizing active agents and other compounds, there is no teaching or suggestion of reducing the severity of convulsant activity comprising administering to a subject a therapeutically effective amount of a compound of formula (II). Clemo et. al., J. Chem. Soc., pp. 616-617, publ. 1946, represents the closest prior art. Clemo teaches synthetic methods of preparing 2-hydroxy-3-ketocyclohexyl-alpha-propionic acid, and includes compounds of formula (II), having R1, R2=both hydrogen or methyl, and R3=ethyl as intermediate compounds (p. 616, see IV and IX compounds), but there is no teaching or suggestion that these compounds could be used to reduce the severity of convulsant activity as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statement
The IDS filed on 8/18/21 has been considered. 

Conclusion
Claims 21-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627